     Case 3:20-cv-00364-MMD-CLB Document 14 Filed 09/08/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DELJUAN MARKE GOODLOW,                            Case No. 3:20-cv-00364-MMD-CLB

7                                  Petitioner,                           ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                             Respondents.

11

12          In this habeas corpus action, the Court appointed counsel for Petitioner Deljuan

13   Marke Goodlow. (ECF No. 5.) With counsel, Goodlow filed an amended habeas petition

14   on August 21, 2020. (ECF No. 11.) On that date, Goodlow also filed a motion for leave to

15   file a second amended petition. (ECF No. 12.) On September 4, 2020, Respondents filed

16   a response to the motion for leave to amend, stating that they do not oppose that motion.

17   (ECF No. 13.) The Court will grant the motion and will set a deadline for Goodlow to file

18   his second amended petition.

19          The Court does not, by this order, express any opinion, or intend to affect in any

20   manner, the operation of any statute of limitations in this case.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Case 3:20-cv-00364-MMD-CLB Document 14 Filed 09/08/20 Page 2 of 2


1           It is therefore ordered that Petitioner’s Motion for Leave to File a Second Amended

2    Petition (ECF No. 12) is granted. Petitioner will have 90 days from the date of this order to

3    file a second amended habeas petition. In all other respects, the scheduling order entered

4    on August 5, 2020 (ECF No 10) will remain in effect. Respondents will not be required to

5    respond to Petitioner’s first amended habeas petition (ECF No. 11).

6           DATED THIS 8th day of September 2020.

7

8
                                               MIRANDA M. DU
9                                              CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
